I do not concur in the conclusion reached in the foregoing majority opinion. The language of the 1931 act is:
"This act shall not affect any cause of action existing at the time said chapter 132 of the Session Laws of 1929 became effective, or the right to take an appeal and/or bring an action thereon, or any appeal pending, or right of appeal existing at the time said chapter 132 of the Session Laws of 1929 became effective." Rem. Rev. Stat., § 7697.
The words "this act," as therein used, manifestly mean this amendatory act. This, I think, does not create or restore any right which was taken away by *Page 92 
chapter 132, Laws of 1929, p. 132. The language is "shall not affect." There is no attempt whatever to define what right is in existence or may have been in existence which could be affected by this 1931 amendment. As I see it, this is not a repeal or in any sense a limitation upon the full force and effect of the above italicized language of chapter 132, Laws of 1929, p. 325.
It is argued that the evident intent of the act of 1931 is to restore the right of action here claimed in behalf of Denning. It seems to me that this argument is not sound, in view of the fact that that act, apart from the particular language thereof here relied upon, has to do with nothing but procedure to be followed in adjusting claims of employes against the workmen's compensation fund, appeals from decisions of the department thereon to the superior court, and, in turn, appeals to the supreme court; and in view of its being, in terms, an amendment to § 6 of chapter 132, Laws of 1929, p. 325, which was a pure procedure section.
The manifest purpose of the above italicized language of the act of 1929, plainly expressed, was to take from an employe the right to sue in the courts another employer, as well as to take from an employe the right to sue his own employer, when such other employer is engaged in the same extrahazardous work in which the employe is injured. To allow such recovery in the courts would be to allow recovery therein against an employer who is under the workmen's compensation law, and obligated to contribute to the fund for the benefit not only of his or its own employes but for the benefit of the very employe seeking such a remedy in the courts. I think we should not hold this provision of the act of 1929 repealed or in any manner superseded by the act of 1931. *Page 93 
I do not overlook the language of the title of the act of 1931 which the majority invoke in aid of their conclusion. Of course, when the enacting language of an act is of uncertain meaning, the language of its title may be of some aid in determining the meaning of the enacting language; but I see no uncertainty in the enacting language of the act of 1931.
I am of the opinion that Denning's remedy is against the workmen's compensation fund and not in court against A.W. Quist Company, and that the judgment should be affirmed.
MAIN and MITCHELL, JJ., concur with PARKER, J.